﻿Permit me, Sir, on my own personal behalf and on behalf of my delegation, to congratulate you most sincerely on your unanimous election to the presidency of the thirty-fifth session of the General Assembly. Tanzania is particularly pleased to see an eminent representative of your great country occupying this post, for the Federal Republic of Germany and the United Republic of Tanzania have long historical links. You are aware, of course, that present relations between our two countries in diplomacy and development cooperation are flourishing. Your country's interest in the progress of the continent of Africa is also widely acknowledged. Your own high qualities as a skilled diplomat and statesman make you a most worthy choice for this esteemed post. My delegation welcomes your leadership of the current session of the General Assembly and pledges its fullest cooperation.
106.	It gives me immense satisfaction now to pay a deserved tribute to your predecessor, Ambassador Salim Ahmed Salim, on his achievements. The confidence of my Government in his service, dedication and resourcefulness in the course of his entire career as its envoy was more than vindicated by his assumption, for the honour of his country, of the responsibilities of President of the thirty-fourth session of the General Assembly. We are proud of the dedication that he demonstrated during the one year term of office.
107.	In addition, I take this opportunity, through you, Mr. President, first, once again to thank the General Assembly for electing him and then extending to him throughout his term of office all the cooperation and assistance that he needed. Secondly, I thank Ambassador Salim himself for the honour he has earned my country by his stewardship of the Assembly's affairs in the regular and special sessions. Thirdly, I thank the General Committee of the thirty-fourth session for its team spirit and cooperation with Ambassador Salim.
108.	I should like to extend a very warm welcome to the delegation of Saint Vincent and the Grenadines, whose country has just been admitted to membership in the United Nations. The United Nations must feel very proud of and enriched by this latest success in decolonization. We look forward to working very closely with the delegation of Saint Vincent and the Grenadines in the United Nations for the benefit of the peoples we represent and in the promotion of international understanding and cooperation.
109.	Allow me also to take this opportunity to pay a well-deserved tribute to the secretary General. The smooth operation of the Secretariat is often taken for granted, although the truth is that a lot of arduous work, dedication and perseverance must be put into it, and the onus of ensuring that all goes well is borne by the man at the helm. We are pleased to record our great satisfaction that the secretary General has shouldered this responsibility with dedication and resourcefulness.
110.	For the thirty-fifth time the Assembly has convened in regular session to assess the progress made by the United Nations in its noble mission to free mankind from the threat and yoke of insecurity, injustice and poverty. The yearly stocktaking exercise was intended to ensure, by taking appropriate action at each such session, that each succeeding year of the existence of the United Nations records progress that brings us closer than ever before to the aims of the Charter.
111.	Although there can be no doubt that the United Nations has achieved much since it was founded—for example, in the field of decolonization—the overall world situation remains very disturbing. There prevails in almost every area of endeavour by the United Nations a sense of under achievement, great disappointment and sometimes near despair. In its quest for peace and security, in the numerous areas of international tension, for example, goodwill efforts and negotiations are stalemated, while the problems assume even more dangerous proportions. In disarmament, rhetoric seems to a disturbing extent to have replaced meaningful negotiations, leaving the arms race to escalate almost beyond reversal. In the economic field, the world is witnessing a dramatic crumbling of the entire world economic structure, thanks mainly to the stubborn refusal of reform by some of the beneficiaries of the old established unequal economic relations. As confrontation and contest spread from one field to another, tension mounts and peace, naturally, is placed in even greater jeopardy.
112.	One of the developments which characterized the 1970s and will, I believe, dominate the 1980s is the fiercely critical re-examination of world economic relations following the proved ineffectiveness of traditional attempts at a solution, especially in the 1960s. This re-examination has resulted in the conclusion that nothing short of a complete overhaul of the world economic system will bring about an improvement in the economies of most of the developing countries, let alone international justice. That is why the Declaration and Programme of Action on the Establishment of a New International Economic Order of 1 May 1974 Resolutions 3201 (SVl) and 3202 (SVl) remains the number one agenda item in the evolution of present-day international relations.
113.	But it is also becoming increasingly clear that the old international economic system is no longer appropriate even for its architects in the North, whose economies are characterized by slow growth, high unemployment, inflation and fluctuations in exchange rates. Even the so-called free trade is increasingly being flouted by some of the developed countries by a proliferation of protectionist measures.
114.	The call for the establishment of a new international economic order is based on the genuine desire to establish a harmonious and mutually beneficial political and economic system in which all nations will be able to participate equitably, not only in the decision-making mechanisms on matters affecting all countries but also in the production and distribution of goods and services. And 1 should like to emphasize at this juncture that the developing countries are not asking for reparations for whatever pillage was committed in the past, though they are entitled to do so. We are asking for a new type of relationship among all nations based on genuine interdependence, in which mutuality of interests takes the place of conflict of interests in a world of shrinking resources. In the search for such an order with such a purpose, no country is uninvolved and no nation should be excluded. For the future belongs to all of us, developing or developed, capitalist or socialist.
115.	Several working conferences have been held since the sixth special session of the General Assembly, which laid down the foundation and goals of this new structure of relationships among nations. Regrettably, little progress has been made in the implementation of the structural changes called for in the Declaration and Programme of Action on the Establishment of a New International Economic Order. Responsibility for the failure of the international community to reach agreement on structural changes in the international economic system falls squarely on certain major developed countries. In the report of the Independent Commission on International Development Issues, the Brandt Commission has given eloquent, succinct and authoritative testimony in these terms:
.. in UNCTAD and elsewhere the Group of 77 faced an uphill task. At successive meetings they put forward proposals for international economic reform, but the North either did not like them or was not ready for them. The North has also argued that the South often makes inflexible demands which allow little room for negotiation. On the other hand, while some countries have made positive proposals, the North as a group has tended to react passively to those put forward by the South, rather than present a constructive position of its own." 
116.	These negative attitudes of some of the major industrialized countries of the North were again manifested at the recently concluded eleventh special session of the General Assembly, which was devoted to issues related to development and international economic cooperation. Their lack of political will prevented the Assembly from launching, at that session, the new round of global negotiations on international economic cooperation for development.
117.	The selective approach to the issues to be dealt with during the global negotiations clearly demonstrates that some of the industrialized countries are interested in discussing in isolation only those issues which are of direct interest to them, in complete disregard of the interests of the international community as a whole. Their insistence that some of the issues concerned should be dealt with exclusively in certain international institutions, of which they have full command because of their weighted voting structures and the non-universality of those institutions, is a clear demonstration of their desire to maintain their privileged position. In all these cases some of the developed countries are rejecting the concept of an integrated approach to the problems facing the world economy in the fields of raw materials, energy, trade, development, money and finance, and they want to reduce the role of the central body in these negotiations to that of a helpless spectator.
118.	My delegation is convinced that the new round of global negotiations on international economic cooperation for development will be meaningful only if they are conducted in a simultaneous, coherent and integrated fashion. These negotiations should result in a package agreement to be negotiated by the central body, which should receive maximum support and cooperation from all the specialized agencies. All the participating parties must be committed to the implementation of that agreement. We therefore appeal to those developed countries which have often made pleas for "understanding and accommodation" to review their position on this matter to enable the global negotiations to be launched as early as possible.
119.	We accept that the primary responsibility for the development of our countries rests on our own shoulders. It is for this reason that the developing countries have initiated several projects and programmes for cooperation and mutual assistance among themselves in order to promote their individual and collective self-reliance. The developing countries are committed to the implementation of such policy measures as those elaborated in the Arusha Programme for Collective Self-Reliance and in other programmes adopted elsewhere. There have also been efforts to promote cooperation at regional levels. The Lagos Plan of Action for the Implementation of the Monrovia Strategy for Economic Development of Africa, which was adopted at the second extraordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU] in Lagos in April of this year, signifies the importance which African countries attach to cooperation among themselves in order to deal more effectively with their development problems.
120.	But we are equally conscious of the fact that all countries, and particularly the developing ones, need an international political and economic environment which will both respond to and support their development efforts. All countries must therefore demonstrate their political will and commitment to implement the Strategy for the 1980s. The developed countries in particular must take the necessary measures to give concrete substance to their pleas for accommodation and cooperation.
121.	In August this year an event took place at Geneva that is historic and must have a great influence in other areas of collective endeavour. The Third United Nations Conference on the Law of the Sea, which has taken over 10 years of difficult negotiations on a vast range of maritime issues, reached agreement on all the major problems before it. Like the negotiations on the new international economic order, that Conference involved numerous very sensitive interests of the participating States and, as in the former, a demand for departure from traditional patterns of world relations was made. The scepticism and sense of despair that preceded the breakthrough were as great as, if not greater than, those which prevail in negotiations elsewhere. The collapse of this Conference would inevitably have had demoralizing repercussions on all other negotiations apart from portending chaos at sea. Yet to all intents and purposes the law of the sea negotiations have succeeded, all the difficult problems involved notwithstanding.
122.	This should serve as considerable encouragement to and an example for all those engaged in similar negotiations in the context of a new international economic order. For what has been proved is that where there is political will, fruitful negotiations are possible.
123.	Expenditures on arms and armaments by most Powers no longer bear any relationship to their security requirements. What can we say of this kind of wasteful conduct when in this same world, across our borders, if not within our own countries, there are fellow human beings who live in conditions of misery and abject poverty?
124.	The arms race has now pushed the world to the very brink of suicide. Two years ago the tenth special session of the General Assembly had to be convened to draw world attention to this fact. In August of this year the parties to the Treaty on the Non-proliferation of Nuclear Weapons held their Second Review Conference at Geneva. At both meetings there was unanimity on one conclusion, namely, that what has so far been done in the field of disarmament is not commensurate with the urgent requirements in this field. We appeal to the great military Powers to summon up the resolve to begin to beat their swords into ploughshares.
125.	My country is seriously concerned at the military build-up in the Indian Ocean zone. We have all along noted with concern and realized that that zone has been of great interest to the major military Powers and therefore a zone of rivalry, fraught with the danger of military conflict. In 1971 the Assembly declared the Indian Ocean a zone of peace; therefore the area should be spared great Power military presence and rivalry. Of late, under the pretext of developments around the area, there has been an unprecedented escalation in great Power rivalry and more bases have been openly established, in total disregard of the appeal made here for those Powers to exercise restraint. That is a very disturbing trend, and my delegation calls upon all those concerned scrupulously to respect the Declaration of the Indian Ocean as a Zone of Peace.
126.	The Middle East situation is one of the most agonizing that the United Nations has had to deal with in its history. Peace has become exceedingly elusive, and as long as it is not accepted by all sides that the legitimate right of the Palestinian people to self-determination, including the right to establish an independent State of its own, is the cornerstone of peace in that area, there can be no prospect of peace.
127.	The current Israeli activities in the area underscore that country's intransigence and have justly been condemned by the international community. The establishment of Israeli settlements in occupied Arab lands, the incarceration of Arab leaders, such as mayors, the recent illegal actions on the status of Jerusalem and the constant aggression against Lebanon, to mention only a few such activities, do not contribute to the quest for a just and enduring settlement of the conflict in the region.
128.	The recent outbreak of hostilities between Iran and Iraq, which unfortunately still continues, is a source of great concern to my Government. The war between those two nonaligned and developing States has already caused tremendous devastation, both human and material. Its continuance is not only detrimental to the interests of the countries concerned but is also a source of serious danger to the security and stability of the region, with imponderable consequences for international peace and security. We solemnly appeal to both Iraq and Iran to put an immediate end to the fighting and to resolve their conflict by peaceful means.
129.	In the island State of Cyprus, the sovereignty, territorial integrity and nonalignment of a nation is threatened by internal strife and foreign occupation. The United Nations, through the efforts of the secretary General in particular, has endeavoured to bring the two communities together to seek a common solution. We urge the two communities to take advantage of those good offices in the interest of their country and of regional peace, bearing in mind that the longer it takes to reach a solution, the more intractable the problem becomes.
130.	Efforts for the reunification of Korea have not moved a step since 1972, when the two sides agreed on a common approach to the search for a settlement. The Korean people have a right to demand the reunification of their motherland peacefully and without foreign interference and to demand the withdrawal of all foreign troops, and they are correct in seeking to replace the armistice agreement with a peace treaty to be signed by the parties concerned.
131.	Developments concerning IndoChina and Afghanistan continue to exacerbate international tension. We are convinced that the only solution lies in full respect for the sovereignty, territorial integrity and independence of the countries concerned. The true desire of those countries is to be nonaligned. That is not only their right, which we fully support, but also the best guarantee of peace in their areas.
132.	As we enter the decade of the 1980s, Africa is living out the final chapter of decolonization. Zimbabwe is now free, and it is with a deep sense of pride that we welcome its presence among us here today.
133.	But Zimbabwe has taught all of us a lesson that is very relevant to the situation now prevailing in Namibia.
134.	South Africa, in the first place, continues to occupy that Territory illegally. Secondly, it has done everything possible to thwart the United Nations plan for settlement and to block the implementation of Security Council resolution 435 (1978). Despite the many and very serious efforts of the secretary General to ensure implementation of the settlement plan, South Africa has continued to employ delaying tactics, using every kind of pretext and excuse to frustrate those moves. Thirdly, South Africa has continued to use Namibia as a springboard from which to launch repeated acts of aggression against Angola and Zambia. Recently, the attacks against Angola have been particularly vicious and almost constant. Those acts of aggression have maimed thousands, and rendered just as many defenceless refugees. We condemn those senseless acts in the strongest possible terms. At the same time, we pledge our solidarity not only with the oppressed peoples in Namibia but also with the gallant people of Angola and Zambia, who have defied South Africa's intimidation and aggression.
135.	If South Africa is genuinely interested in solving the Namibian problem peacefully, then the time is at hand. Zimbabwe seemed as intractable as Namibia now is. Yet with the cooperation of all parties, a solution has been achieved. Let South Africa commit itself to the implementation of the United Nations plan for genuine free and fair elections under United Nations supervision. My delegation does not accept South Africa's unwarranted charge that the secretary General has not acted impartially on the issue of Namibian decolonization. We challenge South Africa to give the secretary General the opportunity to demonstrate his impartiality further by enabling the implementation process to get under way immediately. In the meantime, I reiterate my country's continued support for the armed liberation struggle waged by SWAPO and the calls, in the face of South African intransigence, for comprehensive and mandatory sanctions against that regime.
136.	You, Mr. President, represent a great country, the Federal Republic of Germany. With a population of about 25,000 ethnic Germans in Namibia, and also as one of the five Western countries, I am sure this question is of great interest and challenge to your country, to you and to them, for it is at their initiative that negotiations took place. I am convinced, therefore, that in our deliberations on this matter, as in all others before the Assembly at this session, your wisdom and experience will not let this opportunity for a peaceful settlement elude us.
137.	Apart from Namibia, South Africa itself is at a crossroads. A revolution has already been ignited, and there is no way the apartheid regime there can stifle the fire of liberation and equality for all the peoples of South Africa. What is feared, however, is that in its desperation the racist minority regime will perpetrate more crimes in an attempt to prolong its existence. We believe that with the cooperation of the rest of the international community, by isolating the regime in all fields, the sons and daughters of that country will not take long to wrest their freedom and dignity. We appeal to all Members of the United Nations not to put obstacles in the way of these peoples' pursuit of this ideal, which the United Nations itself has always espoused.
138.	Still on the question of liberation in Africa, the attention of the Assembly must be drawn to a problem which has already been the subject of numerous decisions by the OAU, the United Nations and the nonaligned movement. I am referring to the problem of Western Sahara. The people of that Territory are entitled to exercise their right to self-determination and independence. But a Member of the United Nations and of the OAU, namely Morocco, insists that Western Sahara be part of Morocco's territory. There certainly is no basis for Morocco's claim.
139.	The majority of the African States have already accorded recognition to the Sahraoui Arab Democratic Republic. Talks have been allowed to go on with all concerned and interested parties in the Ad Hoc Committee of Heads of State of the OAU on Western Sahara. It has nevertheless to be made clear that the right of the people of Western Sahara to self-determination and independence is as unaffected as it is sacrosanct. The Assembly cannot but continue to reaffirm this right.
140.	When the United Nations was established, it had relatively few Members, and the majority were the developed countries. The interests of the United Nations in world affairs then were almost identical with those of these Members. It was natural that the United Nations was accorded a very important role in the management of world affairs.
141.	Now, we hear of talk that the Assembly consists of too many members to be efficient in its work and that, therefore, serious negotiations can only usefully take place in smaller forums elsewhere. And when the forums are mentioned to us, we cannot avoid concluding that these members want to continue to enjoy a privileged position in the community of nations.
142.	This position of privilege is no longer acceptable. All of us have to learn to live with a democratized world system. So long as we continue to live in this same one world, we will have to learn to live with one another as equals and therefore obliged to share responsibility as well as rights. It is no longer possible for a small group of countries to take decisions on behalf of others without their consent and, at the same time, expect acceptance of those decisions by all. Neither the world nor the United Nations continues to be patterned to the purpose and interest of the few developed and industrialized nations.
143.	Affairs of common interest in all fields of international intercourse must be dealt with in the United Nations. We maintain that the United Nations is the only hope for the peace, prosperity and dignity of mankind. That is why we also maintain that important decisions on world affairs need the stamp of legitimacy of the United Nations if these decisions are to be of lasting effect.
144.	Since the launching of negotiations for the new international economic order, we have witnessed six years of dialogue aimed at averting confrontation. But the dialogue, necessary though it may have been, has fostered neglect and compounded the trend of accelerating economic adversity for the developing countries. Hunger, disease and deprivation have increased, not abated. There is yet the chance to come to grips with these problems and to strengthen the aspiration for the Realization of a peaceful world. It lies in the commencement of the global negotiations.
145.	Neither rivalry nor isolation can destroy the essential unity of our planet or the dynamic interdependence of nations. We hope that the 1980s will attest to this truth, and that, inspired by the principles and goals of the United Nations, countries will translate it into practical institutional measures. I can assure you that Tanzania will play its part towards this end.
